NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



WHITBURN LLC, AS TRUSTEE ONLY               )
UNDER THE HC14-17 LAND TRUST,               )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D19-3518
                                            )
GREEN TREE SERVICING LLC; ERIC              )
ELFTMAN; LAKE POINTE TOWNHOME               )
HOMEOWNERS ASSOCIATION, INC.;               )
PEBBLE CREEK HOMEOWNERS                     )
ASSOCIATION OF HILLSBOROUGH                 )
COUNTY, INC.; BANK OF AMERICA,              )
N.A.; UNKNOWN TENANT I; UNKNOWN             )
TENANT II;                                  )
                                            )
             Appellees.                     )
                                            )

Opinion filed September 16, 2020.

Appeal from the Circuit Court for
Hillsborough County; Emily A. Peacock,
Judge.

Ivan D. Ivanov of Ivanov Wolf PLLC,
Tampa, for Appellant.

William L. Noriega of Padgett Law
Group, Tallahassee, for Appellee Green
Tree Servicing LLC N/K/A Ditech Financial
LLC.

Jonathan Jacobson of Aldridge | Pite,
LLP, Delray Beach, for Appellee Bank of
America, N.A.
No appearance for remaining Appellees.



PER CURIAM.


            Affirmed.


NORTHCUTT, MORRIS, and LUCAS, JJ., Concur.




                                         -2-